In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00467-CR

ANGEL RUTH BROOKER, Appellant              §   On Appeal from the 355th District
                                               Court

                                           §   of Hood County (CR13870)

V.                                         §   October 22, 2020

                                           §   Memorandum Opinion by Justice
                                               Birdwell

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.       The judgment, incorporated order to

withdraw funds, and the bill of costs are modified to delete the $30 “Motion to

Proceed/Revoke Fee,” leaving $951 as the total balance due. It is ordered that the

judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell